DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 02/10/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive. 
Applicant, on pages 9-10 of the remark, argues that unlike electrical signals, guided electromagnetic waves can propagate from a sending device to a receiving device without requiring a separate electrical return path between the sending device and the receiving device. As a consequence, guided electromagnetic waves can propagate from a sending device to a receiving device along a transmission medium having no conductive components (e.g., a dielectric strip), or via a transmission medium having no more than a single conductor (e.g., a single bare wire or insulated wire)………..At pages 6-7, the Office Action relies on Ruan as disclosing features of claim 1 quoted above. However, Ruan discloses cooperating wireless communication systems. One system has access points (APs) located along a railroad track. The APs are connected to a controller by wireline or wireless connection. The APs communicate with APs on board a electromagnetic waves propagate along the first transmission medium without requiring an electrical return path” as in claim 1.  However, the Examiner respectfully disagrees.
Firstly, the teaching of transmitting a signal wirelessly still reads the argued features because of the following reasons:
When the transmission is carried in space, the electromagnetic waves are transmitted wirelessly, in which it reads on "electromagnetic waves propagate along the first transmission medium" of claim language.
More importantly, when transmitting wirelessly, there is no return of electrical path.  Hence, wireless transmission as disclosed in Ruan reference still reads on "electromagnetic waves propagate along the first transmission medium without requiring an electrical return path."
 Secondly, Applicant’s argument is not commensurate with the scope of the claim because claim 1 does not recite “guided electromagnetic waves,” but instead recites, “electromagnetic waves.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. guided electromagnetic waves) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10382976. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the U.S. 10382976 with obvious wording variations.
Present Application
U.S. 10382976
1. A system, comprising: 
a group of network devices mounted on first support structures arranged along a first path, each respective network device of the group of network of devices mounted on a respective support structure of the first support structures, the first support structures supporting segments of a first transmission medium, wherein electromagnetic waves propagate along the first transmission medium without requiring an electrical return path, wherein the group of network devices comprises a first network device associated with the first transmission medium and a second network device associated with the first transmission medium; and a third network device mounted on one of second support structures arranged along a second path, wherein the third network device is not 













wherein responsive to a determination of an undesired condition adversely affecting the propagation of the electromagnetic waves along the first transmission medium between the first and second network devices, wireless signals are sent over a communication path that passes from the first network device to the second network device via the third network device. 


a first group of network devices mounted on first utility poles, wherein the first utility poles are arranged along a first path, wherein the first utility poles support first segments of a first transmission medium, and wherein the first group of network devices comprises a first network device associated with the first transmission medium and a third network device associated with the first transmission medium; and a second group of network devices mounted on second utility poles, wherein the second utility poles are arranged along a second path, wherein the second utility poles support second segments of a second transmission medium, and wherein the second group of network devices comprises a second network device associated with the second transmission medium, wherein each network device of the first and second groups of network devices includes a 

wherein wireless signals are sent, responsive to a determination of an undesired condition adversely affecting propagation of electromagnetic waves along the first transmission medium, over a communication path that alternates between network devices in the first group of network devices and a network device in the second group of network devices such that the communication path goes from the first network device associated with the first transmission medium to the second network device associated with the second transmission medium and then to the third network device associated with the first transmission medium.


Both sets of claims features of the instant application (claims 2-20) and U.S. 8676203 (claims 2-20) can be compared by using the table as shown above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (U.S. 20170367088) in view of Hwang et al. (U.S. 20060120338).

a group of network devices (multiple vehicle-mounted Aps) mounted on first support structures (a first vehicle) arranged along a first path, each respective network device of the group of network of devices mounted on a respective support structure of the first support structures, the first support structures supporting segments of a first transmission medium, wherein electromagnetic waves propagate along the first transmission medium without requiring an electrical return path, wherein the group of network devices comprises a first network device associated with the first transmission medium and a second network device associated with the first transmission medium(at least [0110]-[0113].  Each vehicle may carry one or more vehicle-mounted APs. If multiple vehicle-mounted APs are carried by one vehicle, the multiple vehicle-mounted APs may use one operating channel.  The vehicle-mounted AP is configured to connect to a trackside AP 604 using a radio link in order to provide a network connection for a terminal device on a vehicle. The vehicle-mounted AP may directly provide a WLAN connection, or may be connected to another network device (for example, another AP, a network switch, a router, or a small cell base station) on the vehicle, or a vehicle network including network devices, to provide, for the other network device on the vehicle or the vehicle network, a trackside AP 604 and further a capability of accessing a network using the trackside AP 604);
a second vehicle) arranged along a second path, wherein the third network device is not associated with the first transmission medium (at least [0108]-[0112].  Each of the at least two vehicles carries a respective vehicle-mounted AP.  The vehicle-mounted AP on each vehicle may also be a device in the WLAN system.  The first channel is an operating channel of the first vehicle-mounted AP carried by the first vehicle, and where the second channel is an operating channel of the second vehicle-mounted AP carried by a second vehicle.  The second vehicle is a vehicle following the first vehicle, the second channel is different from the first channel.)  However, Ruan et al. do not disclose wherein responsive to a determination of an undesired condition adversely affecting the propagation of the electromagnetic waves along the first transmission medium between the first and second network devices, wireless signals are sent over a communication path that passes from the first network device to the second network device via the third network device. 
In the same field of endeavor, Hwang et al. disclose wherein responsive to a determination of an undesired condition adversely affecting the propagation of the electromagnetic waves along the first transmission medium between the first and second network devices, wireless signals are sent over a communication path that passes from the first network device to the second network device via the third network device (at least [0046]-[0051].  The third station 50 will send an authentication request message to the AP1 10 for association with the AP1 10. However, the third station 50 is unable to receive acknowledgement (ACK) from the AP1 10 and thus sends a beacon message to the second station 40 during a certain time in the ad-hoc mode and then returns to the infrastructure mode.  The second station 40 transfers the beacon message to the AP1 10.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by Hwang et al. for purpose of providing a WLAN service to terminals outside a service area.
For claim 6, the combination of Hwang et al. and Ruan et al. disclose the system of claim 1.  Furthermore, Ruan et al. disclose wherein the second support structures support segments of a second transmission medium, wherein the third network device is associated with the second transmission medium (at least [0108]-[0112].  Each of the at least two vehicles carries a respective vehicle-mounted AP.  The vehicle-mounted AP on each vehicle may also be a device in the WLAN system.  first channel is an operating channel of the first vehicle-mounted AP carried by the first vehicle, and where the second channel is an operating channel of the second vehicle-mounted AP carried by a second vehicle.  The second vehicle is a vehicle following the first vehicle, the second channel is different from the first channel.)  
For claim 11, the claim has features similar to claim 6.  Therefore, the claim is also rejected for the same reasons in claim 6.  
	For claims 8-9 and 17, the claims have features similar to claim 1.  Therefore, the claims are also rejected for the same reasons in claim 1.
Claims 2, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (U.S. 20170367088) in view of Hwang et al. (U.S. 20060120338) and further in view of Bateman (U.S 20050186991).
For claim 2, the combination of Hwang et al. and Ruan et al. disclose the system of claim 1.  Furthermore, Hwang et al. disclose wherein the first and second network devices respectively comprise first and second antennas (at least [0110]-[0113].  Each vehicle may carry one or more vehicle-mounted APs. If multiple vehicle-mounted APs are carried by one vehicle, the multiple vehicle-mounted APs may use one operating channel.  The vehicle-mounted AP is configured to connect to a trackside AP 604 using a radio link in order to provide a network connection for a terminal device on a vehicle.)  However, the combination of Hwang et al. and Ruan et al. do not disclose dielectric antennas.
Access point antenna 304 is normally a conventional dipole omni directional antenna, but could be other types of omni directional antenna, such as, for example, a multiband dipole antenna, PLB micro strip antenna, PIFA, dielectric antenna, and the like.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by Hwang et al. for purpose of reducing antenna interference due to multipath fading and to provide diversity, such as, for example, polarization and pattern diversity.
For claim 13, the claim has features similar to claim 2.  Therefore, the claim is also rejected for the same reasons in claim 2.  
For claim 19, the claim has features similar to claim 2.  Therefore, the claim is also rejected for the same reasons in claim 2.  
Claims 3, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (U.S. 20170367088) in view of Hwang et al. (U.S. 20060120338) and further in view of Bateman (U.S 20050186991) and further in view of Lavin et al. (U.S. 20170302006).
For claim 3, the combination of Hwang et al., Ruan et al. and Bateman disclose the system of claim 1.  Furthermore, Bateman discloses dielectric antennas (at least [0021].  Access point antenna 304 is normally a conventional dipole omni directional antenna, but could be other types of omni directional antenna, such as, for example, a multiband dipole antenna, PLB micro strip antenna, PIFA, dielectric antenna, and the like.)  However, the combination of Hwang et al., Ruan et al. and Bateman do not disclose wherein the first and second 
In the same field of endeavor, Lavin et al. disclose wherein the first and second network devices include respective cables coupled to respective feed points of the first and second antennas, wherein the electromagnetic waves are guided by respective dielectric cores of the respective cables (at least [0051].  First feed line 128 and/or second feed line 130 may include any suitable conductor capable of transmitting radio frequency ("RF") signals from a transmitter to an antenna. As one non-limiting example, first feed line 128 and/or second feed line 130 may include coaxial cable having a connector (e.g., a Threaded Neill-Concelmen ("TNC") connector) configured to be coupled to first antenna 102 and second antenna 104, respectively.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by Lavin et al. for purpose of providing omnidirectional coverage.
For claim 14, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reasons in claim 3.  
For claim 20, the claim has features similar to claim 3.  Therefore, the claim is also rejected for the same reasons in claim 3.  
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (U.S. 20170367088) in view of Hwang et al. (U.S. 20060120338) and further in view of Bateman (U.S 20050186991) and further in view of ARMBRECHT et al. (U.S. 20100295745).
Access point antenna 304 is normally a conventional dipole omni directional antenna, but could be other types of omni directional antenna, such as, for example, a multiband dipole antenna, PLB micro strip antenna, PIFA, dielectric antenna, and the like.)  However, the combination of Hwang et al., Ruan et al. and Bateman do not disclose wherein the dielectric antennas have at least substantially no conductive external surfaces.
In the same field of endeavor, ARMBRECHT et al. disclose wherein the dielectric antennas have at least substantially no conductive external surface (sec Para. [0027], discloses “Cross-sections of complete dielectric antennae 1 are represented in FIGS. 1 and 2, which have a dielectric feeding section 2, a first transition section 3 comprising a dielectric rod, a dielectric emitting section 5 and. a further, second transition section 4 forming a dielectric horn”, wherein dielectric antennae consist essentially of a body of die dielectric material [construed as non-conductive material, see Para. [0005], discloses “As opposed to the widespread horn antennae having metallic walls, dielectric antennae consist essentially of a body of the dielectric material”, and see Para, [0Q421 Fig.1 &5, discloses “the metallic horn huh 15 is surrounded by a dielectric casing 16”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by ARMBRECHT et al. for purpose of guiding electromagnetic waves with low loss as possible and additionally provide a low-reflection as possible and as the same time it provides highly bundling.
Access point antenna 304 is normally a conventional dipole omni directional antenna, but could be other types of omni directional antenna, such as, for example, a multiband dipole antenna, PLB micro strip antenna, PIFA, dielectric antenna, and the like.)  However, the combination of Hwang et al., Ruan et al. and Bateman do not disclose wherein the antennas have respective compositions that are at least substantially devoid of conductive materials. 
In the same field of endeavor, ARMBRECHT et al. disclose wherein the antennas have respective compositions that are at least substantially devoid of conductive materials (sec Para. [0027], discloses “Cross-sections of complete dielectric antennae 1 are represented in FIGS. 1 and 2, which have a dielectric feeding section 2, a first transition section 3 comprising a dielectric rod, a dielectric emitting section 5 and. a further, second transition section 4 forming a dielectric horn”, wherein dielectric antennae consist essentially of a body of die dielectric material [construed as non-conductive material, see Para. [0005], discloses “As opposed to the widespread horn antennae having metallic walls, dielectric antennae consist essentially of a body of the dielectric material”, and see Para, [0Q421 Fig.1 &5, discloses “the metallic horn huh 15 is surrounded by a dielectric casing 16”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by ARMBRECHT et al. for purpose of guiding electromagnetic waves with low loss as possible and additionally provide a low-reflection as possible and as the same time it provides highly bundling.

For claim 16, the claim has features similar to claim 5.  Therefore, the claim is also rejected for the same reasons in claim 5.  
Claims 7, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruan et al. (U.S. 20170367088) in view of Hwang et al. (U.S. 20060120338) and further in view of AU et al. (U.S 7852837).
For claim 7, the combination of Hwang et al., Ruan et al. and Bateman do not disclose the system of claim 6, wherein the first and second paths are substantially parallel and located along opposing sides of a road, and wherein the first transmission medium and the second transmission medium are power lines.
In the same field of endeavor, AU et al. disclose the first and second paths are substantially parallel and located along opposing sides of a road, and wherein the first transmission medium and the second transmission medium are power lines (at least Fig. 3 and col.5, lines 48-60.  Two parallel systems for wireless transmission, which are power line communication system, In general, the power lines are installed on both sides of the road in parallel.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ruan et al. as taught by AU et al. for purpose of guiding electromagnetic waves with low loss as possible and additionally provide a low-reflection as possible and as the same time it provides highly bundling.
For claims 10 and 12, the claim has features similar to claim 7.  Therefore, the claim is also rejected for the same reasons in claim 7.  
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jovicic et al. (U.S. 20160269113) disclose that the system 100 includes a gateway device 102, a plurality of light access points (light access point (AP) 1 104, . . . , light AP N 106, light AP 1' 108, . . . , light AP N' 110).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7687.



/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  04/16/2021